Citation Nr: 1142125	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-50 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to nonservice-connected burial allowance.

2.  Entitlement to plot or interment allowance.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to February 1946.  The appellant is the daughter of the deceased Veteran

This matter is on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The Veteran died in March 2007 of respiratory failure due to chronic obstructive pulmonary disease and coronary artery disease, and a cardiovascular accident also significantly contributed to his death. 

2.  The appellant paid for the Veteran's burial and filed an application for burial benefits, to include a plot or interment allowance, for the nonservice-connected death in April 2007. 

3.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits and his income was too high to qualify for pension benefits. 

4.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care. 

5.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service. 

6.  The Veteran was entitled to be buried in a national cemetery, but was not buried in a national cemetery. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2011). 

2.  The criteria for entitlement to a plot or interment allowance have been met.  38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the claim for plot or interment allowance, the Board is granting in full the benefit sought on appeal.  Accordingly, if any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

With respect to the burial allowance claim, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Nonservice Connected Burial Benefits 

In this case, the Veteran served in the Navy from February 1944 to February 1946, and he passed away in March 2007.  The appellant, who is the Veteran's daughter, submitted an application for burial benefits in December 2007, which indicates that the Veteran was interred in April 2007.  

According to the Veteran's death certificate, the cause of death was respiratory failure as a result of chronic obstructive pulmonary disease and coronary artery disease.  Cardiovascular accident was noted to be a significant contributing factor.  At the time of his death, he had no service-connected disabilities.  There is no indication, nor is it contended that the Veteran's death was due to a service-connected disorder.  There is also no evidence that any of the disabilities noted on the Veteran's death certificate were attributable to active duty.  In fact, on her claim for burial benefits the appellant specifically denied that the Veteran's death was caused by his service.  Accordingly the appellant is eligible for benefits on a nonservice-connected basis only. 

Where a Veteran's death is not service connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Specifically, if the cause of a veteran's death is not service connected, entitlement is based upon the following conditions: at the time of death, the veteran was in receipt of pension or compensation; the veteran had an original claim for either benefit pending at the time his or her death for which there was evidence available on the date of death to support the award for compensation or pension; the veteran had a reopened claim where there is sufficient prima facie evidence of record on the date of death to show entitlement; the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses; or the veteran dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  See 38 C.F.R. § 3.1600(b) and (c) (2011). 

In this case, nonservice-connected burial benefits are not warranted, as none of the conditions of 38 C.F.R. § 3.1600 have been met.  First, the evidence does not indicate that the Veteran was in receipt of any VA compensation or pension benefits.  

Although the Veteran had an application for pension benefits pending at the time of his death, the record indicates that the Veteran's income at that time exceeded the pension income limit of $18,654 for a veteran entitled to the aid and attendance or housebound allowance.  Consequently entitlement to burial benefits is not warranted on the basis of a pending claim for pension at the time his death for which there was evidence available on the date of death to support the award for pension. 

Finally, the evidence does not indicate that the Veteran had no next of kin or that he died while hospitalized by VA in a VA or non-VA facility.  First, as the appellant is the Veteran's daughter, there is a next of kin, and this condition does not apply.  Next, the death certificate indicates that the Veteran died at his home.  

Overall, the evidence does not indicate that any of the conditions for burial benefits as set forth by 38 C.F.R. § 3.1600 have been met.  Accordingly, there is no legal entitlement to a burial allowance under this provision and this appeal must be denied. 

III.  Plot or Interment Allowance

The Board finds that VA payment of plot allowance is warranted.  When a veteran dies from nonservice-connected causes, entitlement to a plot or interment allowance is warranted when the following conditions are met:  the deceased veteran is eligible for burial in a national cemetery; the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and entitlement is not precluded via the applicable further provisions of 38 C.F.R. §§ 3.1601 through 3.1610.  See 38 C.F.R. § 3.1600(f). 

In this case, the Veteran served on active duty and thus was entitled to burial in a national cemetery.  See 38 C.F.R. § 38.620 (2011).  The appellant's December 2007 application for benefits indicates that the Veteran was buried at the Visalia Public Cemetery and that this cemetery is not a national cemetery and is not a cemetery owned by the Federal Government. 

Further, there is nothing in the record to suggest that payment of a plot allowance would be precluded under 38 C.F.R. §§ 3.1601-3.1610.  Notably, the appellant filed a timely claim for burial benefits in December 2007, within nine months after the Veteran's death, and also submitted a death certificate, showing the place of burial.  The appellant submitted documents showing that that she paid for the expenses related to the Veteran's death and indicated that she was not reimbursed for those expenses.  Consequently, as all of the pertinent criteria are met, VA payment of the plot allowance is warranted. 


ORDER

A nonservice-connected burial allowance is denied. 

A plot or interment allowance is granted. 



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


